Determination of respondent Commissioner, dated September 15, 2006, which, after a hearing, imposed one year of probationary dismissal, suspension for 30 days and forfeiture of 30 vacation days, unanimously confirmed, the petition denied and this proceeding (transferred to this Court by order of the Supreme Court, New York County [Walter B. Tolub, J.], entered August 1, 2007) dismissed, without costs.
Substantial evidence supports the finding that petitioner engaged in conduct prejudicial to the good order, efficiency and discipline of the Police Department, utilized its computers for a non-Department or unauthorized use, and failed to supervise *507properly the conduct of members of the service subordinate to him. The penalty imposed does not shock our sense of fairness (see Matter of Kelly v Safir, 96 NY2d 32, 39-40 [2001]). Concur— Tom, J.P., Nardelli, Sweeny, McGuire and DeGrasse, JJ.